                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

MARIA GALLEGOS SALAS,                        §
            Movant,                          §
                                             §
v.                                           §    No. 3:18-cv-02215-N-BT
                                             §
UNITED STATES OF AMERICA,                    §
             Respondent.                     §

          ORDER ACCEPTING FINDINGS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files and records in this case,

and the Findings, Conclusions, and Recommendation of the United States Magistrate Judge

dated April 6, 2021, the Court finds that the Findings and Recommendation of the

Magistrate Judge are correct and they are accepted as the Findings, Conclusions, and

Recommendation of the Court. Petitioner’s objections are overruled.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted. Considering the

record in this case, the Court DENIES a certificate of appealability. The Court adopts and

incorporates by reference the Magistrate Judge’s Findings, Conclusions and

Recommendation filed in this case in support of its finding that the Movant has failed to

show (1) that reasonable jurists would find this Court’s “assessment of the constitutional

claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether

the [motion] states a valid claim of the denial of a constitutional right” and “debatable
whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000).

       If Movant files a notice of appeal, she must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis.


       SO ORDERED this 3rd day of May, 2021.


                                            ___________________________
                                            DAVID C. GODBEY
                                            UNITED STATES DISTRICT JUDGE




                                                2
